The motion for leave to appeal was required, under section 589 of the Civil Practice Act, to be made “ at the term which rendered the determination, or at the next term after judgment is entered thereupon.” (Terwilliger v. Browning, King & Co., 207 N. Y. 479.) The determination was made on the 17th day of March, 1922, the judgment was entered and served with notice of entry thereof on March 27, 1922. The next *894term after entry of judgment having passed without motion for leave to appeal the application for a stay pending such motion must be denied. Motion denied, with ten dollars costs. Present — Clarke, P. J., Dowling, Smith, Page and Greenbaum, JJ.